Case: 18-13340     Date Filed: 12/20/2018   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-13340
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 8:16-cr-00179-SDM-AAS-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                      versus

ELIAS MORALES,

                                                             Defendant-Appellant.
                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                              (December 20, 2018)

Before WILLIAM PRYOR, GRANT and ANDERSON, Circuit Judges.

PER CURIAM:

      Adeel Bashir, appointed counsel for Elias Morales in this direct criminal

appeal of the revocation of Morales’s supervised release, has moved to withdraw
              Case: 18-13340     Date Filed: 12/20/2018    Page: 2 of 2


from further representation of the appellant and filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Morales’s revocation and

sentence are AFFIRMED.




                                           2